USDC IN/ND case 3:17-cv-00198-JD-MGG document 35 filed 06/16/20 page 1 of 4


                             UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF INDIANA
                                 SOUTH BEND DIVISION
  STANLEY V. WILLIS,                            )
                                                )
          Plaintiff,                            )
                                                )
          v.                                    )   Case No. 3:17-cv-198-JD-MGG
                                                )
  ANDREW M. SAUL, Commissioner of               )
  the Social Security Administration,           )
                                                )
          Defendant.

                                    OPINION AND ORDER

       This matter is before the Court on the Petition for Attorney Fees [DE 30], filed on

February 20, 2020. For the reasons stated below, the request is GRANTED.

                                       I. BACKGROUND

       On March 6, 2017, the Plaintiff filed a Complaint seeking judicial review of the denial of

his claims for social security benefits. See Compl. ¶ 1, DE 1. On August 8, 2018, the Court

reversed the Commissioner’s decision and remanded for further proceedings. Op. & Order, p. 10,

DE 21. Thereafter, the Court granted counsel’s request for $6,730.00 in fees pursuant to the

Equal Access to Justice Act (EAJA), 28 U.S.C. § 2412. See Order, p. 1, DE 29.

       Following remand, the Commissioner determined that the Plaintiff was eligible for past

due benefits in the amount of $161,545.52. See Ex. A, Notice of Award, pp. 1–2, DE 30-1. The

Plaintiff previously agreed to pay his attorney up to twenty-five percent of any past-due benefits.

See Ex. B, Contingency Agreement, p. 1, DE 30-2.

       Pursuant to their agreement, counsel now seeks $40,386.38 in attorney fees. See Pet. for

Att’y Fees, p. 8, DE 30. Counsel states that the requested amount is consistent with the above-

mentioned fee agreement. Id. at 2. Counsel argues that the requested fees are reasonable given
    USDC IN/ND case 3:17-cv-00198-JD-MGG document 35 filed 06/16/20 page 2 of 4


the contingent nature of the representation and the results achieved for her client. Id at 2–7.

Counsel notes that her firm extended 34.45 hours of attorney time and 5.8 hours of staff time in

federal court. See Ex. D, Time Log, pp. 1–2, DE 30-4. Thus, the law firm expended a total of

40.25 hours on this case. Id. Counsel indicates that her firm will refund the previously awarded

EAJA fees. See Pet. for Att’y Fees, p. 8, DE 30. However, the Defendant argues that the Court

should reduce the amount of attorney fees. See Def.’s Resp., pp. 3–9, DE 31.

                                           II. DISCUSSION

         Counsel, subject to refunding $6,730 in EAJA Fees, requests $40,386.38 in attorney fees.

For the reasons stated below, this request is granted.

         “The Social Security Act allows for a reasonable fee to be awarded both for

representation at the administrative level, see 42 U.S.C. § 406(a), as well as representation before

the Court, see 42 U.S.C § 406(b).” Hoover v. Saul, No. 1:16-CV-427, 2019 WL 3283047, at *1

(N.D. Ind. July 22, 2019) (citing Culberston v. Berryhill, 139 S. Ct. 517, 520 (2019)). “Under

§ 406(b), the Court may award a reasonable fee to the attorney who has successfully represented

the claimant in federal court, not to exceed twenty-five percent of the past-due benefits to which

the social security claimant is entitled.” Hoover, 2019 WL 3283047, at *1. “The reasonableness

analysis considers the ‘character of the representation and the results achieved.’” Id. at *4

(quoting Gisbrecht v. Barnhardt, 535 U.S. 789, 807 (2002)). Reasons to reduce an award include

an attorney’s unjustifiable delay or if the past-due benefits are large in comparison to the amount

of time an attorney has spent on a case. Gisbrecht, 535 U.S. at 808. 1 The district court is in the

best position to determine whether the requested attorney fees are reasonable. See Montanez v.




1
 Likewise, “an award of EAJA fees under 42 U.S.C. § 2412 offsets an award under § 406(b).” Hoover, 2019 WL
3283047, at *1 (citing Gisbrecht, 535 U.S. at 796).

                                                     2
USDC IN/ND case 3:17-cv-00198-JD-MGG document 35 filed 06/16/20 page 3 of 4


Simon, 755 F.3d 547, 553 (7th Cir. 2014) (quoting Sottoriva v. Claps, 617 F.3d 971, 975 (7th

Cir. 2010)).

       The Court finds that $40,386.38 in attorney fees is reasonable. Counsel indicates that her

firm extended 34.45 hours of attorney time and 5.8 hours of staff time in federal court. See Time

Log, pp. 1–2, DE 30-4. In the aggregate, this results in an effective hourly rate of $1,003.38. See

id. Such an hourly rate is comparable to fees that have been approved in similar cases. See, e.g.,

McPeters v. Saul, No. 4:17-CV-41, 2020 WL 2507935, at *2 (N.D. Ind. May 15, 2020)

(approving a request for attorney fees at an effective hourly rate of $1,522.14); Zenner v. Saul,

No. 4:16-CV-51, 2020 WL 1698856, at *2 (N.D. Ind. Apr. 8, 2020) (finding that an effective

hourly rate of $1,167.28 was reasonable given the contingent nature of the case). Moreover, our

sister courts have approved similar fees. See, e.g., Kirby v. Berryhill, No. 14 CV 5936, 2017 WL

5891059, at *2 (N.D. Ill. Nov. 29, 2017) (approving a request for attorney fees at an effective

hourly rate of $1,612.28); Heise v. Colvin, No. 14-cv-739, 2016 WL 7266741, at *2 (W.D. Wis.

Dec. 15, 2016) (concluding that an effective hourly rate of $1,100 was sufficient to reflect the

risk of non-recovery in social security cases).

       The Court emphasizes that counsel wrote a well-reasoned Opening Brief [DE 15] and

Reply Brief [DE 20] that resulted in the reversal of the ALJ’s decision. Moreover, counsel is an

experienced practitioner with specialized knowledge in disability law. See Ex. C, Professional

Qualifications, p. 3, DE 30-3. Put simply, counsel provided excellent legal services on behalf of

her client. Cf. Gisbrecht, 535 U.S. at 808 (the district court may properly reduce the amount of

attorney fees based upon poor representation).

       Further, counsel’s actions resulted in an award of past due benefits in the amount of

$161,545.52. See Notice of Award, pp. 1–2, DE 30-1. The Court finds that such an award is an



                                                  3
USDC IN/ND case 3:17-cv-00198-JD-MGG document 35 filed 06/16/20 page 4 of 4


excellent outcome for the Plaintiff. Cf. Gisbrecht, 535 U.S. at 808 (the district court may reduce

the amount of attorney fees if poor results were achieved for the client); see Hensley v.

Eckerhart, 461 U.S. 424, 435 (1983) (“Where a plaintiff has obtained excellent results, his

attorney should recover a fully compensatory fee.”).

       Finally, the Court is mindful of the contingent nature of this case. See Martinez v. Astrue,

630 F.3d 693, 695 (7th Cir. 2011) (“A study found that the district courts . . . reversed 6.15

percent of denials outright and ordered benefits awarded in those cases, and remanded 48 percent

of the denials, and 60 percent of the remands eventuated in a grant of benefits.”); see also

Eckerhart, 461 U.S. at 448–49 (Burger, C.J., concurring) (“Attorneys who take cases on

contingency, thus deferring payment of their fees until the case has ended and taking upon

themselves the risk that they will receive no payment at all, generally receive far more in

winning cases than they would if they charged an hourly rate.”).

       Thus, based upon the unique facts of this case, the Court finds that $40,386.38 in attorney

fees is reasonable. Moreover, the requested fees are allowable under the contingency agreement.

See Contingency Agreement, p. 1, DE 30-2. As such, counsel’s request is granted.

                                       III. CONCLUSION

       For the reasons stated above, the Petition for Attorney Fees [DE 30] is GRANTED. The

Court AWARDS attorney fees in the amount of $40,386.38. The Court ORDERS the Plaintiff’s

attorney to refund the $6,730 in EAJA Fees previously awarded in this case.

       SO ORDERED.

       ENTERED: June 16, 2020

                                                     /s/ JON E. DEGUILIO
                                              Chief Judge
                                              United States District Court



                                                 4
